MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-15-00001-CV

In the Guardianship of Lillian Hester, an Appealed from the Probate Court No 4
Alleged Incapacitated Person              of Harris County. (Tr. Ct. No. 433,974).
                                          Opinion delivered Per Curiam.
TO THE PROBATE COURT NO. 4 OF HARRIS COUNTY, GREETINGS:
       Before our Court of Appeals on February 19, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on September 30, 2014. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
appellant, Martin Gonzales.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, May 28,
2015.